Citation Nr: 1550101	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-16 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for thyroid cancer, to include as due to contaminated water exposure at Camp Lejeune. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to February 1974.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In his April 2014 substantive appeal, the Veteran requested a hearing before the Board.  The Veteran, however, failed to appear as scheduled in May 2015, and no request for postponement or rescheduling was received.  The request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.702(d).


FINDING OF FACT

Thyroid cancer is not related to exposure to contaminated water at Camp Lejeune and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for thyroid cancer, to include as due to contaminated water exposure at Camp Lejeune, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated June 2013.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran has not been provided with an in-person VA examination.  Rather, the Veteran's claim was referred to an examiner who is a member of the subject matter expert panel of the Camp Lejeune Contaminated Water Project.  The examiner thoroughly reviewed the Veteran's claims file and provided an expert opinion as to whether the Veteran's diagnosed condition was related to his exposure to contaminated water at Camp Lejeune, which is the sole relationship to service claimed by the Veteran or indicated by the evidence.  The Board finds this opinion adequate, providing sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for thyroid cancer, which he claims was caused by exposure to contaminated water at Camp Lejeune.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

With regard to veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987.  Veterans Benefits Administration  (VBA) Training Letter 10-03 (April 26, 2010).  Effective September 24, 2014, VA amended its regulations in order to implement the statutory mandate that VA provide health care to certain veterans who served at Camp Lejeune for at least 30 days during the period beginning on January 1, 1957 and ending on December 31, 1987.  See 79 Fed. Reg. 57, 410 (Sept. 24, 2014).  The applicable regulation requires VA to furnish hospital care and medical services related to treatment of esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage, scleroderma, neurobehavioral effects, and non-Hodgkin's lymphoma.  38 C.F.R. § 17.400.  There are, however, no corresponding regulations providing presumptive service connection based on service at Camp Lejeune.

As stated above, in his August 2012 claim the Veteran stated that his thyroid cancer was a result of exposure to contaminated water in service.  He does not claim that thyroid cancer arose in service.  Thus, his service treatment records do not reflect any treatment for or symptoms of thyroid problems.  His personnel records indicate that he was stationed at Camp Lejeune from February 1972 to May 1972.

The Veteran has provided private treatment records dated January to April of 2012.  These records reflect that the Veteran underwent a total thyroidectomy in August 2011 due to a diagnosis of Hurthle cell neoplasm with features of capsular and vascular invasion.  Private and VA treatment records indicate that the Veteran has been treated and medicated for post-surgical hypothyroidism since that time.  Records do not reflect that the cancer has recurred.  

In June 2013 the Veteran's claims file was reviewed by a VA examiner who is a member of the subject matter expert panel of the Camp Lejeune Contaminated Water Project.  The examiner misread the Veteran's military records, and analyzed as though the Veteran had been at Camp Lejeune from March to November of 1972 instead of from February to May 1972.  The examiner opined that it was less likely than not that the Veteran's thyroid cancer was secondary to exposure to contaminated water while serving at Camp Lejeune.  This opinion was based on the rationale that even presuming that the Veteran consumed a great deal of water at Camp Lejeune, reference dose values computed for the Veteran under the Environmental Protection Agency's Integrated Risk Information System (IRIS) were "very, very low" to the point of being considered virtually almost undetectable and a magnitude of at least 1000 times less than the lowest observed adverse effect level (LOAEL).

In a June 2013 statement, the Veteran clarified that he had been stationed at Camp Lejeune in 1972 for six to eight weeks of training, after which he was transferred to Cherry Point.

In his April 2014 substantive appeal, the Veteran noted that he had no family history of cancer, and he believed that it was as likely as not that his cancer was caused by exposure to contaminated water at Camp Lejeune.

The Board finds that the evidence weighs against a finding that the Veteran's thyroid cancer is related to exposure to contaminated water at Camp Lejeune or otherwise related to service.  The opinion of the VA examiner was based on a strong empirical rationale which the Board finds credible.  Although the examiner misread the Veteran's records, the error resulted in calculations for more than twice as much time stationed at Camp Lejeune.  Thus, the error in the examiner's calculation worked to the Veteran's favor, and the Board finds that the error does not undermine the adequacy of the examiner's opinion.  Furthermore, the only evidence that the Veteran has provided linking his thyroid cancer to contaminated water exposure is his belief that there is more likely than not a relationship because he has no history of thyroid cancer in his family.  The Board finds the medical opinion based on expert analysis of data more credible than the Veteran's opinion.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's thyroid cancer is related to exposure to contaminated water at Camp Lejeune or otherwise related to service, and service connection must therefore be denied.


ORDER

Service connection for thyroid cancer, to include as due to contaminated water exposure at Camp Lejeune, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


